           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

IN RE ELIJAH AND MARY
STINY TRUSTS                                    No. 3:19-cv-346-DPM

                               ORDER
     1. Co-trustees Perkins and Wood request the transfer of funds so
they can pay the estimated tax on Mrs. Mary Moore Stiny' s estate. That
payment is due by 5 March 2020. Motion, NQ 4, granted.
     2. The Court authorizes Perkins and Wood to pay the estimated
federal estate tax to the United States Treasury, in whatever amount is
due, up to the total in cash available to the co-trustees. The Court
appreciates their commitment to report the actual amount paid in the
status report due by 13 March 2020.
     3. For the purpose of paying the estimated estate tax, the Court
orders Bank of America to wire $320,000 from that bank's account
No. xxxx5307 to Regions Bank account No. xxxx4646. The Court also
directs the Clerk of Court to pay G. S. Brant Perkins and Rena Wood,
co-trustees of the Elijah G. and Mary Moore Stiny Trust - Exemption
Trust and of the Elijah G. and Mary Moore Stiny Trust - Survivor's
Trust, $262,409.86 from the Court's registry, for deposit in Regions
Bank account No. xxxx4646. The Court further directs the Clerk to
work with co-trustee Perkins in arranging this payment as
expeditiously as possible.
So Ordered.


                    D.P. Marshall Jr.
                    United States District Judge




              -2-
